                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION

DAVID POSCHMANN,

             Plaintiff,

v.                                           CASE NO.: 5:20cv289-MW/MJF

MANDALAY BEACH RESORT, LLC,

           Defendant.
_______________________________/

                           ORDER FOR DISMISSAL

      Defendant has filed a notice of settlement, ECF No. 6, indicating that this case

has been settled. Accordingly,

      IT IS ORDERED:

      1. The parties must comply with their settlement agreement.

      2. All claims other than for enforcement of the settlement agreement are

voluntarily dismissed with prejudice under Federal Rule of Civil Procedure 41.

      3. Jurisdiction is retained to enforce the order to comply with the settlement

agreement.

      4. The Clerk must enter judgment stating, “The parties are ordered to comply

with their settlement agreement. The court reserves jurisdiction to enforce the order

to comply with the settlement agreement. All claims in this case are voluntarily

dismissed with prejudice under Federal Rule of Civil Procedure 41.”
      5. The Clerk must close the file.

      6. A party who objects to the terms of this order or the judgment to be entered

based on this order must file a timely motion to alter or amend under Federal Rule

of Civil Procedure 59(e).

      SO ORDERED on December 17, 2020.

                                      s/Mark E. Walker
                                      Chief United States District Judge




                                          2
